DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                      ARNOLD KYLE NICHOLSON,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-264

                              [July 9, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 502011CF005255AXXXMB.

   Arnold Kyle Nicholson, Florida City, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We reverse the trial court’s denial of appellant’s motion for additional
jail credit and remand for the award of the proper amount of credit.
Appellant was initially arrested for defrauding an innkeeper and
obstructing an officer without violence. He spent 35 days in jail and was
released when the State failed to file formal charges. The state, however,
subsequently charged him with grand theft, and he was again arrested.
Ultimately, he entered a plea to the grand theft charge and was
sentenced to 61 days “time served” which included all the time he served
in jail since his initial arrest for defrauding an innkeeper. This time-
served sentence was followed by two years of probation.

   Appellant violated probation, and the court ultimately sentenced him
to 18 months in prison with credit for only 35 days for time spent in jail
before sentencing following his arrest for the grand theft charge.
Appellant’s motion establishes that he is entitled to the 61 days of jail
credit previously awarded as a “time served” sentence in this case and
any additional time served in jail before the revocation of probation and
sentence. Accordingly, we reverse and remand for the trial court to
award the proper amount of credit.

   Reversed and remanded.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *   *

   Not final until disposition of timely filed motion for rehearing.




                                       2